DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JEAN W. CHERY,
                             Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D21-3272

                         [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No.
CACE18014723.

  James Jean-Francois of James Jean-Francois, P.A., Hollywood, for
appellant.

  Tricia J. Duthiers of Liebler Gonzalez & Portuondo, Miami, for
appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.